DETAILED ACTION

Claim Status
Claims 1-15 is/are pending.
Claims 1-15 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Indicated Allowability
The indicated allowability of claims 1-5, 7, 10-15 is withdrawn in view of the newly discovered reference(s) JP 05-310977 (HIRATA-JP ‘977).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 08/03/2022 have been withdrawn in view of the Claim Amendments filed 11/28/2022.
 
Claim Rejections - 35 USC § 103 (AIA )
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 05-310977 (HIRATA-JP ‘977).
	HIRATA-JP ‘977 discloses an easily adhesive coated polyester film, wherein the easily adhesive coating is formed from an aqueous coating composition comprising:
(A) a copolyester derived from an acid component comprising:
• at least 50 mol% of at least one aromatic dicarboxylic acid(s) (e.g., terephthalic acid, isophthalic acid, etc.);
• 5-50 moL% ester-forming alkali metal sulfonate (e.g., sodium 5-sulfoisophthalic acid, etc.);
(B) a silane coupling agent containing a reactive group (e.g., vinyl group, methacrylic group, etc.) and a hydrolysable alkoxy group (e.g., methoxy group, ethoxy group, etc.) -- for example, methacryloxypropyl trimethoxysilane, vinyltriacetoxysilane, etc.;

(C) optional additives.

wherein the weight ratio of (A)/(B) in the dried coating is preferably 95/5 to 50/50.  The easily adhesive coating has a typical thickness of 0.01-1 microns.  The coated film is typically formed by:
• melt-extruding polyester resin through a nozzle to form a molten polyester film;
• chilling and solidifying said melt-extruded polyester film to form an unstretched polyester film;
• stretching the polyester film in the longitudinal direction to form a uniaxially oriented polyester film;
• applying the aqueous coating composition to the uniaxially oriented polyester film;
• drying the coated polyester film;
• stretching the coated polyester film in the transverse direction  to form a coated biaxially oriented polyester film;
• heat-treating (and relaxing) the coated biaxially oriented polyester film.

The resulting easily adhesive coated film has good adhesion with subsequently applied coatings, such as: various inks (e.g., cellophane inks, offset inks, UV-curing inks, etc.); vapor deposited inorganic coatings; etc.).  The reference further discloses that the use of copolyesters with low Tg values can cause inferior blocking resistance and poor workability. (entire document, e.g., paragraph 0006-0007, 0010-0012, 0014-0015, 0017, 0019-0020, 0028, etc.)
 	Regarding claims 1, 3-6, 8-11, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the easily adhesive coated polyester film of HIRATA-JP ‘977 as a substrate for functional coatings and additional processing.
 	Further regarding claim 1, since all components of the easily adhesive coating of HIRATA-JP ‘977 is not required to be wholly water-soluble (e.g., water-dispersible or insoluble additives such as pigments, dyes,  inorganic particles, nucleating agents, etc.), such water-dispersible and/or insoluble components would be dispersed in the easily adhesive aqueous coating compositions of HIRATA-JP ‘977, thereby forming aqueous dispersions.
	Regarding claim 2, one of ordinary skill in the art would have applied the easily adhesive coating of HIRATA-JP ‘977 to known types of polyester films (e.g., single layer, multilayer, etc.).
 	Regarding claim 7, one of ordinary skill in the art would have selected the Tg of the copolyester (e.g., greater than 35 ºC) in the easily adhesive coating of HIRATA-JP ‘977 to be in order to reduce undesirable blocking and/or better workability at film manufacturing and/or usage temperatures.
 	Regarding claim 12, one of ordinary skill in the art would have utilized conventional methods of forming and handling coated polyester films (e.g., in-line coating; etc.), including (but not limited to) using draw rolls to move the film through various manufacturing processes, and winding the coated film into a roll for storage and/or shipping.
	Regarding claim 13, one of ordinary skill in the art would have used known and/or commercially available aqueous inks or solvent-based inks to form printing on the easily adhesive coated polyester films of HIRATA-JP ‘977.
 	Regarding claim 15, one of ordinary skill in the art would have applied known inorganic coatings commonly applied by vapor deposition (e.g., metallic coatings such as aluminum, etc.) to on the easily adhesive coated polyester films of HIRATA-JP ‘977 to form useful, delamination-resistant metallized films for various applications (e.g., barrier films, electrically conductive films, etc.).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 05-310977 (HIRATA-JP ‘977),
		as applied to claim 1 above,
	and further in view of CULBERTSON ET AL (US 5,350,601).
	CULBERTSON ET AL ‘601 discloses that it is well known in the art to apply adhesion-promoting coatings to both single-layer and multilayer film substrates. (line 15-45, col. 3; etc.).
	Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the easily adhesive coating of HIRATA-JP ‘977 to known types of polyester films (e.g., single layer, multilayer, etc., as suggested in CULBERTSON ET AL ‘601) in order to improve the adherent properties of said single-layer or multilayer polyester films.



Response to Arguments
Applicant’s arguments filed 11/28/2022 have been considered but are moot in view of the new grounds of rejection in the present Office Action based on newly discovered reference HIRATA-JP ‘977.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 13, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787